PARTIAL ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

This Partial Assignment of Purchase and Sale Agreement, dated as of October 17,
2005 (this “Assignment”), is by and between The Kansas City Southern Railway
Company (“Assignor”) and NAFTA Rail, S.A. de C.V. (“Assignee”) with reference to
the Purchase and Sale Agreement dated as of October 17, 2005 (the “Purchase
Agreement”) between Assignor and El-Mo-Mex, Inc. (“Seller”). Capitalized terms
used herein and not otherwise defined shall have the meanings assigned thereto
in the Purchase Agreement.

1. Partial Assignment and Assumption.

As contemplated by Section 1 of the Purchase Agreement, Assignor hereby assigns
to Assignee all of Assignor’s rights and obligations under the Purchase
Agreement to the extent relating to the purchase of the Locomotives described in
Schedule 1 hereto (the “Assigned Locomotives”), and Assignee hereby accepts such
assignment and agrees to assume all of Assignor’s obligations under the Purchase
Agreement to the extent relating to the purchase of the Assigned Locomotives.

2. No Release of Assignor.

Notwithstanding the assignment and assumption contemplated herein, Assignor
agrees for the benefit of Seller that it shall remain fully liable for the
performance of all obligations of Assignor under the Purchase Agreement, to the
extent such obligations are not performed by Assignee.

3 Further Assurances.

Assignor and Assignees agree to execute and deliver such further documents as
are reasonably requested in order to give effect to the assignment and
assumption effected by this Assignment, including such documents as are required
to be filed in any jurisdiction in connection with such assignment and
assumption.

4. Choice of Law.

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois .

5. Counterparts.

This Assignment may be executed in any number of counterparts, and such
counterparts shall together constitute a fully executed agreement.

1

IN WITNESS WHEREOF, the parties have duly executed this Assignment as of the
date first written above.

THE KANSAS CITY SOUTHERN
RAILWAY COMPANY

By: /s/ Ronald G. Russ



      Title: Executive Vice President and Chief
Financial Officer

NAFTA RAIL, S.A. de C.V.

By: /s/ Jay M. Naldman
Title: Authorized Representative

2